

 [ex10-1x1x1.jpg] 


INVESTOR RELATIONS CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is made this 20th day of February 2008,
by and between CHINA MARINE FOOD GROUP LIMITED (OTC: CMFO) and its subsidiary,
Nice Enterprise Trading H.K. Co., Ltd. (hereinafter referred to as the “Company”
or “China Marine”), and Hayden Communications International, Inc., a Florida
Corporation (hereinafter referred collectively as the “Consultant” or “HC”).
 
EXPLANATORY STATEMENT
 
The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.


NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:


I.
CONSULTING SERVICES



1.1 HC agrees that for a period of twelve (12) months commencing February 20,
2008, the Consultant will reasonably be available during regular business hours
to advise, counsel and inform designated officers and employees of the Company,
a specialty food producer, as it relates to financial markets and exchanges,
competitors, business acquisitions and other aspects of or concerning the
Company’s business about which HC has knowledge or expertise.


1.2 HC shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by HC on behalf of the Company shall
be performed to the best of HC’s ability in concert with the overall business
plan of the Company and the goals and objectives of the Company’s management and
Board of Directors, including articulating China Marine’s investment story and
highlights; building and maintaining relationships with supporters of the stock,
including institutional investors and sell-side analysts; increasing the Company
participation in investment conferences focused on the international based
small-cap companies; achieving a fair market value for the Company’ stock;
significantly increasing the Company’ s exposure in the financial market; and
assisting the Company in achieving a listing to an exchange such as NASDAQ, NYSE
or AMEX within shortest time.
 
1

--------------------------------------------------------------------------------




II.
SCOPE OF SERVICES/PROGRAMS/ACTIVITIES



HC International, Inc. (HC) will develop, implement, and maintain an ongoing
stock market support system for “China Marine” with the general objective of
expanding awareness of the Company among stockbrokers, analysts, micro-cap
portfolio/fund managers, market makers, and the appropriate financial & trade
publications.


1.
PROFESSIONAL INVESTMENT COMMUNITY AWARENESS




A.  
Improvement on the Company’s Profile, PPT and Website so that China Marine will
have a powerful and compelling tool to tell to investors.

B.  
Introductions to professionals at select firms, with a focus on members of the
Financial Community in various geographic regions, both in the United States,
North America and China. The targeted group of professionals, which would be
drawn from our proprietary database of contacts will be a subset of the
following:

1.  
Over 15,000 Equity Brokers

2.  
Over 750 Analysts (700 Buy-Side and 50 Sell Side), both generalists and industry
specialists.

3.  
Over 3,000 Micro-Cap Portfolio/Hedge Fund Managers

4.  
Over 100 Market Makers (both retail and wholesale)

5.  
Financial, Trade and Industry Publications

C.  
Introductions to an expanded group of fund managers and analysts (buy and sell
side) beyond our current database through the utilization of both Big Dough
subscription service and other on-line tools such as StreetWise, etc.

D.  
Introductions to High Net-Worth accredited investors who build positions in
China based, micro-cap companies and are familiar with other quality companies,
which HC currently and previously represented.

E.  
Broker conference calls/meetings arranged by HC in select cities (and at
compatible times) with top management at “China Marine” on a Quarterly basis.
The following cities encompass locations we typically travel to for Road Shows -
New York, Boston, Dallas, Houston, Denver, Atlanta, Phoenix/Scottsdale,
Milwaukee, Cleveland, Chicago, Minneapolis, Southern Florida, Southern
California, San Francisco, Washington DC. HC will seed markets prior to
effectuating road shows and will only incorporate areas of significant interest.
Other interested parties can be introduced via conference calls.

F.  
Road Show assistance in China - facilitate key meetings and road shows at China
Marine facilities. This will be for large investors and needs to be compatible
with HC’s schedule.

G.  
All interested parties will be continually updated of Client’s progress via
phone conversations and through our fax/e-mail list for news releases.

H.  
Featuring China Marine in future editions of the HC International Newsletter
which is distributed to over 7,500 professional and high-net worth investors on
a quarterly basis. Each feature includes a summary of each respective client’s
operating activities along with insightful industry commentary to help investors
embrace the investment opportunity and thesis. HC does not provide specific
investment recommendations or advice but rather the facts by utilizing public
information for its publication.

I.  
HC will screen all investment firms for upcoming financial conferences, which
would be appropriate for “China Marine”. HC will work through the proper
channels with the goal of receiving invitations for management to present at
those relevant conferences.

J.  
Building the effective contact with analysts, HC will survey sell-side and
buy-side industry analysts covering China Marine’s peer companies to obtain
industry earnings estimates, build a positive overall corporate image and
initiate high-quality regional sell-side and buy-side analyst coverage. HC will
present the China Marine story to sell-side analysts who express an interest in
the Company and will continue regular dialogs with the analysts in order to
maintain interest and achieve research coverage.

K.  
HC will help China Marine create an investor kit. The investor kit will include
the corporate profile, historical financials, economic forecasts, industry/peer
information and recent press releases. The investor kit will be mailed to all
interested parties as well as presented at investment conferences and road show.

 
2

--------------------------------------------------------------------------------




2.
SHAREHOLDER COMMUNICATIONS




A.  
Understand the financials and all operating metrics of the company in detail,
facilitating interactions with new and current investors and articulating the
necessary information to assist professionals in completing their due diligence.
This activity enables management to focus on executing its business plan.

B.  
Handle investor requests for timely information via the telephone and e-mail. HC
will have a knowledgeable associate available during market hours to field and
respond to all investor inquiries and update the shareholder database
accordingly. This helps shareholder retention by showing that the Company is
shareholder friendly and proactive in its communication efforts.

C.  
Contact shareholders on a quarterly basis and gather perception feedback on
their views of how the business is evolving and management’s execution relative
to expectations. Open dialogue, expand and update database and keep key
investors informed once material developments are reported

D.  
Host Quarterly Conference Calls to accompany the earnings release. HC will
assist with scripting these calls and monitoring the continuity to ensure a
smooth roll-out for investors. These will be especially important as these will
represent some of the first interactions between the Company and a broader
investor audience.




3.  
MEDIA RELATIONS

  
Financial Newsletter and Business Publication campaign. HC will work with our
contacts that include financial newsletters to solicit “Buy Recommendations” for
“China Marine”. The business publications we have relationships with include
Business Week, Fortune, Investors Business Daily, Wall Street Journal, among
others. The Financial Newsletters we target have a paid subscription base of
investors focused mainly on micro cap stocks and do not solicit compensation for
coverage. A “Buy Recommendation” can produce a great deal of new investor
interest and lends third party support and opinion. There are several
newsletters which have initiated China coverage and will focus on those
initially. HC will work with the Company to keep current pitch letters,
backgrounds/fact sheets and press release for use in an interview campaign.
HC will help the Company to prepare for it conference call such as earning
conference call and regular conference calls. HC will advise on the agenda and
script of the call, properly prepare management for Q&A and provide necessary
translation.
 
3

--------------------------------------------------------------------------------


 
4.
THE FINANCIAL PRESS




A.  
HC will assist senior management to draft and complete press releases on all
material events as deemed by the Company. Management and corporate counsel will
approve all releases before they are sent to the wire.

B.  
At company’s discretion, HC will disseminate news releases electronically to our
established database of financial professionals including: special situation
analysts, brokers, fund managers, individual investors, money managers, and
current or prospective individual shareholders who are already invested or have
expressed an interest in “China Marine”.



5.
PUBLIC MARKET INSIGHT is utilized to assist senior management in understanding
the life cycle of the financial markets and most importantly how “China Marine”
is impacted directly and indirectly by different variables (both macro and
micro-economic). The Team at HC leverages its collective expertise gained by
representing over 200 public companies, and through also working on the “buy”
and “sell” side to help our clients understand expectations, valuations,
perceptions, and investment methodologies utilized by investment professionals.
This consulting aspect of our business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls, which periodically have long
term significant implications. HC will advise you on crisis communication policy
and are immediately available to assist you if problems develop. We will also
take a key role in introducing and interview in concert with management
applicable investment banking partners to facilitate potential capital raises.



III.
AGENDA



Paramount to our collective efforts, HC will educate senior management on the
importance of establishing conservative expectations and how various corporate
actions may be perceived and impact the public market. HC has the capability to
help access acquisition candidates, discuss the financial impacts as well as the
longer term implications. Please refer to the Agenda on the proposal as outlined
in detail for months one through six and carrying on through the balance of the
contractual period.


Assuming that management’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:
 
* An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about “China Marine”: including senior management, the company’s
products, and its current financial condition & growth opportunities.
* An increase in the number of articles printed in both trade and financial
publications.
* An increase in the liquidity of the common stock.
* An increase in “China Marine” market capitalization coupled with a broader,
more diverse shareholder base.
* Suitable and better access to the capital markets, which will facilitate
future acquisitions and working capital needs.


4

--------------------------------------------------------------------------------




IV.
TERM

 
This agreement shall remain in effect for a period commencing on the signature
date and expires twelve months (365 days) from signing date. In the event that
HC commits any material breach or violation of the provisions of this Agreement,
then, the Client has the right to terminate this agreement any time during the
contractual period and/or any extension periods after the initial contractual
period. In addition, the Client has the right to terminate after the initial
six-month period if HC is unable to fulfill its obligations detailed in this
agreement.


V.
COMPENSATION



Cash and Equity



A.  
Monthly consulting and services fee of $7,500 per month from the initial start
date of February 20, 2007 through the effective date of the SB-2, at which time
the consulting fee will increase to $11,500 per month through the end of the
contractual period. The first payment will be due on February 20 with subsequent
payments due on the 20th of each month. Payments will be made by wire to the
following account:

 
Bank of America
Tampa, Florida
Swift Code: BOFAUS3N
ABA Routing #026009593
Credit to account: Hayden Communications International Inc.
Account #005566998525



B.  
Equity: Thirty Thousand (30,000) shares of restricted common stock. A
certificate will made out in the name of Hayden Communications International,
Inc. and sent within 30 days of the pending registration being deemed effective
by the SEC to the attention of Jennifer Heady, Operations VP, 9734 Anchor Drive,
Longs, SC 29568. Phone 843-399-7576. The Management team and China Marine’s
legal counsel agree that these shares are considered issued the date the
contract was signed from a 144-ruling perspective.



Expenses: Only expenses that would ordinarily be incurred by the Client will be
billed back on a monthly basis. Applicable reimbursements would include:
creation, printing and postage for investor packages, fees for news wire
services, and fees for fax-broadcasting news releases. Any packages requiring
additional photocopying/printing will be billed back to the Client at cost (with
no mark-up). Any extraordinary items, such as broker lunch presentations, air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client, only with Client authorization prior to incurring any expenses.


VI.
Prior Restriction



HC represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder HC from performing the
services on behalf of the Company that HC is herein agreeing to perform.


5

--------------------------------------------------------------------------------




VII.
Assignment



This Agreement is personal to HC and may not be assigned in any way by HC
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
HC and upon the successors and assigns of the Company.


VIII.
Confidentiality



Except as required by law or court order, HC will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to HC or which hereinafter may become known to HC and HC shall not at any
time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of China Marine. For purposes of this
Agreement, “trade secrets or confidential or proprietary information” includes
information unique to or about the Company including but not limited to its
business and is not known or generally available to the public.


IX.
Default



9.1  Except for a claim or controversy arising under Section 6 of this
Agreement, any claim or controversy arising under any of the provisions of this
Agreement shall, at the election of either party hereto, be determined by
arbitration in Florida in accordance with the rules of the American Arbitration
Association. The decision of the Arbitrator shall be binding and conclusive upon
the parties. Each party shall pay its own costs and expenses in any such
arbitration. The parties shall share the costs of filing fee for the arbitration
and the fees of the arbitrators equally.


9.2 In the event that HC commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel HC to comply with, or restrain HC from violating, such
provision, and, in addition, and not in the alternative, the Company shall be
entitled to declare HC in default hereunder and to terminate this Agreement and
any further payments hereunder.


9.3   Since HC must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend HC, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to HC (or any material omission by
the Company that caused such supplied information to be materially misleading).


X.
Severability and Reformation



If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.
 
6

--------------------------------------------------------------------------------




XI.
Notices 

 
Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at China Marine, BA under
Auspicious food of Shi Shi City Hua Bao Ming Ltd., Da Boa Industrial Zone, Shi
Shi City, Fujian Province, PRC 362700. And in the case of HC, be mailed to
Hayden Communications International, Inc., 7582 Windermere Court, Lake Worth, FL
33467.


XII.
Miscellaneous



12.1 This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.


12.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.


12.3 This Agreement shall be governed by, and construed in accordance with, the
laws of the State of
Florida.
 


In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.
 

AGREED:            Hayden Communications International, Inc.  China Marine/ Nice
Enterprise Trading H.K.                  By:  By:   

--------------------------------------------------------------------------------

Matthew M. Hayden, President  

--------------------------------------------------------------------------------

Mr. Li Pengfei, CEO         Date:     Date:   

      
7

--------------------------------------------------------------------------------

